Citation Nr: 1139300	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-28 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as heat rash.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in October 2010.  A transcript of that hearing has been associated with the claims file.

This claim was previously remanded by the Board in January 2011 for further development.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that dermatitis is related to his active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for dermatitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current skin disorder, claimed as heat rash, began during his active service and has continued since that time.  

Service treatment records reflect that, upon entry into active service, the Veteran reported having no history of skin diseases in a November 1967 report of medical history.  The November 1967 enlistment examination was absent of any findings of an abnormality of the skin upon clinical evaluation.  Thereafter, in May 1968 the Veteran was noted to have complained of poison oak, with a question mark following this notation.  The service medical examiner reported that the Veteran had this condition all over his back, legs, and groin area and also questioned whether the Veteran had possible early rubella.  At this time, he was referred to a medical officer for an evaluation and both contact dermatitis and poison oak were noted.  In July 1979, the Veteran was treated for a heat rash.  Reports of medical evaluation from December 1970 and January 1970 revealed no findings of skin abnormalities upon clinical evaluation, and the Veteran did not report any skin conditions at this time.  

Service personnel records reflect that the Veteran participated in several campaigns in North and South Vietnam while on active service.  

In a September 1999 letter, a private physician reported that the Veteran had been a patient of his since 1991 and had complained every summer of a non specific dermatitis involving mainly the trunk and his arms with significant urticaria.  The private physician noted that he was unable to identify an etiological agent, but it seemed that the Veteran's skin condition was exacerbated by heat.  He also noted that the Veteran reported having been recently informed that this condition might be due to exposure to Agent Orange during his military duty in Vietnam.  

VA outpatient treatment reports from November 1999 to January 2011 reflect that the Veteran has been treated for and diagnosed with skin conditions, including actinic keratosis of the hands, heat rashes, and heat related dermatitis.  

In November 1999 VA Agent Orange Registry Examination, the Veteran reported to a VA treatment provider that he began to have a rash on his arms shortly after he left Vietnam and which got worse in the heat with itching.  

In a February 2000 VA examination, the Veteran reported that during his active duty, he developed a very itchy dermatitis on his arms, chest, and back, which would be at its worst during hot weather.  He stated that this condition would be present during the cool months but was most notable during hot weather.  The Veteran reported that this continued to the present time.  He also complained at this time of itching on the arms, chest, and back, with additional symptoms of red and scaly skin, which was more severe with hot weather.  The Veteran was diagnosed with a history of persistent chronic eczema which worsened with hot weather.  The examiner noted that it was unlikely that this would completely clear, although treating this condition with topical steroids and emollients would help reduce the symptoms.  

During and October 2010 video conference hearing before the undersigned, the Veteran testified that he initially developed a heat rash during his period of active duty and had had it since that time.  He reported that he was treated for poison ivy in service and the condition had stayed with him since that time, although he was not sure whether this was related.  The Veteran testified that he was not sure when he received treatment for this condition following his discharge from active service, but that he began to receive treatment once he came to the VA, approximately 15 to 20 years ago, and he also received treatment by a physician in 1972.  He also reported that, once he got out of the military, he self-medicated for this condition with Benadryl.  Finally, the Veteran stated that the skin disorder in question did not exist prior to his active service.  

The Board finds that the Veteran's statements and testimony regarding his skin condition symptoms existing since active service are competent and credible evidence of a continuity of symptoms since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

In a November 2010 statement, a VA physician reported that the Veteran suffered from heat related dermatitis, associated with urticaria, which required treatment with antihistamines, topical steroids, and emollient therapy.  

In a February 2011 VA opinion, a VA dermatologist reviewed the claims file and noted relevant evidence including the Veteran's reports, service treatment records, and post-service treatment records.  The dermatologist opined that it was as likely as not that the Veteran's intermittent problems with dermatitis had their onset while in active service.  She also opined that it was not as likely that this problem was due to any specific situation the Veteran encountered and it was likely that he would have had the same problem whether or not he had been in the military.  

Private treatment reports submitted by the Veteran in September 2011 reflect that he was prescribed Loratadine (used in the treatment of allergies) from February 2011 to August 2011.  At this time, the Veteran also reported that he was still using medication for his heat rash.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current skin disorder diagnosed most consistently as dermatitis, was incurred during his active service.  As noted above, the Board found that the Veteran's statements and testimony regarding his skin condition symptoms existing since active service are competent and credible evidence of a continuity of symptoms since his active service.  The service treatment reports reflect treatment for a skin condition on two occasions noted as questionable poison oak, possible early rubella, contact dermatitis, and a heat rash.  The post-service medical evidence of record reflects that the Veteran is currently diagnosed with persistent chronic eczema, heat rashes, and heat related dermatitis.  Finally, the Board finds that the February 2011 VA dermatologist's opinion that it was as likely as not that the Veteran's intermittent problems with dermatitis had their onset while in active service, taken with the lay statements of record, put the evidence in relative equipoise.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for dermatitis is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for dermatitis is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


